Exhibit 99.1 Nov. 4, 2015 Gregory Panagos Corrected and replaced 11/5/15 Vice President, Investor Relations (Only correction is the years in Income Statement table as follows: 856-566-4005 For three months ended Sept. 30, 2015 and 2014) gregory.panagos@amwater.com Maureen Duffy Vice President, Communications 856-309-4546 maureen.duffy@amwater.com AMERICAN WATER REPORTS STRONG THIRD QUARTER 2015 RESULTS · Diluted earnings per share from continuing operations increased 10.3 percent over the third quarter 2014. · Revenue increased 5.9 percent to $896.2 million compared to the same period last year. · Company narrows 2015 earnings guidance from continuing operations to a range of $2.60 to $2.65 per diluted share.
